DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/06/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Closest Prior arts:
JP 5419732 B2
Zonneveld et al. (US 20160245443);
Kayserman (US 5698975);
LIMOGES (US 20090107209).

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Kayserman discloses a sensing system (figs. 1-6) comprising: 
a sensor (combination of 16 and 18) configured to provide a signal indicative of an operational characteristic of a sensed component (proximity sensor to detect the present of a target); 
an sensor mount (combination of 12, 30, 96, 58, 22) sized to receive the sensor (combination of 16 and 18) and configured for attachment to the sensed component to couple the sensor thereto (combination of 16 and 18 attaches 16 to 22 by 36 and fasteners 40); 
a retainer (36 with fasteners 40) sized for receipt by the sensor mount (combination of 12, 30, 96, 58, 22) and configured to retain the sensor (combination of 16 and 18) when the sensor (combination of 16 and 18) is received by the sensor mount (combination of 12, 30, 96. 58, 22); and 
Kayserman discloses an orientation selection mechanism (58). 
However Kayserman alone or in combination do not disclose the orientation selection mechanism configured to permit selection of an orientation of the sensor relative to one or more sensing targets when the sensor is received by the sensor mount, wherein the orientation selection mechanism includes a first feature included in the sensor and a second feature included in the sensor mount, and wherein the first and second features cooperate to permit selection of the orientation of the sensor relative to the one or more sensing targets in use of the sensing system.

Claims 2-11 are allowed for further limit claim 1.

Claims 12 and 18 are allowed for the same reason as of claim 1.
Claims 13-17 are allowed for further limit claim 12.
Claims 19-20 are allowed for further limit claim 18.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON T LE/           Primary Examiner, Art Unit 2863